TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00044-CR






Kenneth Duane Porter, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL

DISTRICT

NO. 97-172-K277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING






PER CURIAM

This is an appeal from a conviction for possession of child pornography.  Sentence was
imposed on December 1, 1997.  No motion for new trial was filed.  Notice of appeal was filed on January
9, 1998, nine days after it was due.  Tex. R. App. P. 26.2(a)(1).  No extension of time for filing notice of
appeal was requested.  Tex. R. App. P. 26.3.  The record indicates that notice of appeal was mailed to
the district clerk on January 7.  See Tex. R. App. P. 9.2(b).  Without a timely filed notice of appeal, this
Court is without jurisdiction.  Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State,
744 S.W.2d 96 (Tex. Crim. App. 1988).  Under the circumstances, we lack jurisdiction to dispose of the
purported appeal in any manner other than by dismissing it for want of jurisdiction.  Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996).

The State's motion to dismiss is granted.  The appeal is dismissed for want of jurisdiction.


Before Justices Powers, Aboussie and Jones

Dismissed for Want of Jurisdiction

Filed:   February 20, 1998

Do Not Publish